Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 1 of 20. PageID #: 1537




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

  FRANK STIRCULA,                               )      CASE NO.1:19-CV1788
                                                )
                         Plaintiff,             )      SENIOR JUDGE
                                                )      CHRISTOPHER A. BOYKO
                 vs.                            )
                                                )
  LOWES HOME CENTERS, LLC.,                     )      OPINION AND ORDER
  ET AL.,                                       )
                                                )
                         Defendants.            )

  CHRISTOPHER A. BOYKO, SR. J:

         This matter is before the Court on the Motion for Summary Judgment of Defendant

  Lowe’s Home Centers, L.L.C. and Henryco Crawford. For the following reasons, the Court

  grants, in part, and denies, in part, Defendants’ Motion.

         According to his Complaint, Plaintiff Frank Stircula (“Stircula”) alleges he was an

  employee of Defendant Lowe’s Home Centers, L.L.C. (“Lowe’s”) from 2000 to 2003 and

  from 2005 to 2019 as a salesperson in Lowes’s Bedford Heights store. At the time he was

  hired, Stircula and Lowe’s agreed Stircula would not work Saturdays. Stircula’s manager was

  Defendant Henryco Crawford (“Crawford”). In 2018, Crawford began rearranging the

  schedules of Stircula’s co-workers. In a store-wide staff meeting, Stircula told Crawford that

  he had contacted the EEOC and the EEOC representative told Stircula that Crawford’s actions

  were unlawful. Some months later, Crawford began scheduling Stircula to work Saturdays.

         Again in 2018, Stircula learned of a new position in the Bedford Heights store for a

  Commercial Sales Manager. When Stircula told Crawford he was interested in the position,
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 2 of 20. PageID #: 1538




  Crawford told Stircula he would get Stircula more information on the position. Crawford

  never provided the information to Stircula and the position was given to a female employee

  from a different store that was significantly younger than Stircula and with less seniority.

         On February 8, 2019, a customer was exiting the store when a security alarm sounded.

  A female cashier asked the customer to produce his receipt. The customer refused. Stircula

  was working a few feet away and began walking towards the customer, fearing the customer

  was going to strike the female cashier. The customer pushed Stircula and headed out the

  door. Stircula asked the cashier to get the Loss Prevention Agent while Stircula followed the

  customer to his car to get his license plate. When a co-worker yelled to Stircula to stop what

  he was doing Stircula returned to the store and was asked by Crawford to fill out an incident

  report. Shortly thereafter, Stircula was terminated from his employment with Lowe’s.

  Stircula had previously followed customers out to their cars to get license plate numbers

  which he provided to the Loss Prevention Agent without any admonishment or discipline.

         Stircula alleges one count of Age Discrimination and one count of Retaliation under

  Ohio law.

         Stircula originally filed his Complaint in Cuyahoga County Court of Common Pleas

  but Defendants removed the action to this Court on August 7, 2019, due to diversity as

  Stircula is an Ohio resident and both Lowe’s and Crawford are North Carolina residents.

  Defendants’ Motion for Summary Judgment

         According to Defendants, Stircula’s claims fail and they are entitled to judgment

  because Stircula cannot show unlawful age discrimination. His EEOC Complaint was not

  based on discriminatory animus but on a change of work schedule of Lowe’s that applied to


                                                  2
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 3 of 20. PageID #: 1539




  all employees, regardless of age. He also cannot show his termination was based on unlawful

  age discrimination or retaliation as he has admitted he was terminated for violating the

  Lowe’s Employee Handbook by attempting to stop an alleged shoplifter and following him

  out of the store. Nor can he plausibly deny the same as the incident was fully recorded on

  Lowe’s security cameras. Finally, Stircula cannot show he was denied the position of Sales

  Manager due to discriminatory animus because he admits he never applied for the position as

  required by Lowe’s policies.

  Stircula Opposition

         Stircula, in opposition, argues that summary judgment is inappropriate here because

  he can show substantially younger employees pursued shoplifters and were not terminated. In

  fact, despite Defendants’ representations to the contrary, managers at the Lowe’s Bedford

  Heights store encouraged employees to pursue shoplifters. Moreover, Crawford made the

  ultimate decision to terminate Stircula due to his discriminatory animus toward older

  employees. Lastly, Stircula failed to apply for the manager position because he awaited for

  further information from Crawford which never came. Instead, Crawford hired a younger

  employee with far less experience than Stircula.

                                 LAW AND ANALYSIS

         Standard of Review

         Summary judgment shall be granted only if “the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

  law.” See Fed. R. Civ. P. 56(a). The burden is on the moving party to conclusively show no

  genuine issue of material fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);


                                                 3
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 4 of 20. PageID #: 1540




  Lansing Dairy. Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994). The moving party must

  either point to “particular parts of materials in the record, including depositions, documents,

  electronically stored information, affidavits or declarations, stipulations, admissions,

  interrogatory answers, or other materials” or show “that the materials cited do not establish

  the absence or presence of a genuine dispute, or that an adverse party cannot produce

  admissible evidence to support the fact.” See Fed. R. Civ. P. 56(c)(1)(A), (B). A court

  considering a motion for summary judgment must view the facts and all inferences in the light

  most favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

  475 U.S. 574, 587 (1986). Once the movant presents evidence to meet its burden, the

  nonmoving party may not rest on its pleadings, but must come forward with some significant

  probative evidence to support its claim. Celotex, 477 U.S. at 324; Lansing Dairy, 39 F.3d at

  1347.

          This Court does not have the responsibility to search the record sua sponte for genuine

  issues of material fact. Betkerur v. Aultman Hospital Ass 'n., 78 F.3d 1079, 1087 (6th Cir.

  1996); Guarino v. Brookfield Township Trustees, 980 F.2d 399, 404-06 (6th Cir. 1992). The

  burden falls upon the nonmoving party to “designate specific facts or evidence in dispute,”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986); and if the nonmoving party

  fails to make the necessary showing on an element upon which it has the burden of proof, the

  moving party is entitled to summary judgment. Celotex, 477 U.S. at 323. Whether summary

  judgment is appropriate depends upon “whether the evidence presents a sufficient

  disagreement to require submission to a jury or whether it is so one-sided that one party must

  prevail as a matter of law.” Amway Distributors Benefits Ass 'n v. Northfield Ins. Co., 323


                                                  4
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 5 of 20. PageID #: 1541




  F.3d 386, 390 (6th Cir. 2003) (quoting Anderson, 477 U.S. at 251-52).

  Age Discrimination O.R.C. § 4112.02

         According to Stircula, he was the victim of three separate incidents of age

  discrimination. First, his work schedule was altered to work on weekends. Second, he was

  denied a new position/promotion and third, he was terminated for an offence while other,

  younger, employees who committed the same infraction were not. Stircula was replaced by a

  substantially younger employee.

         Ohio Revised Code § 4112.02 provides that “[i]t shall be an unlawful discriminatory

  practice: (A) For any employer, because of the race, color, religion, sex, military status,

  national origin, disability, age, or ancestry of any person, to discharge without just cause . . .

  or otherwise to discriminate against that person with respect to hire, tenure, terms, conditions,

  or privileges of employment, or any matter directly or indirectly related to employment.” The

  Ohio Supreme Court has stated that, in cases involving R.C. Chapter 4112, “trial courts

  should apply Title VII federal case law to interpret issues in cases brought pursuant to [this

  chapter].” Tarver v. Calex Corp., 708 N.E.2d 1041 (7th Dist. 1998); see also Little Forest

  Medical Ctr. of Akron v. Ohio Civ. Rights Comm., 61 Ohio St.3d 607, 575 N.E.2d 1164

  (1991). See also Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 357 (6th Cir.

  1998). (“Under Ohio law, the elements and burden of proof in a state age-discrimination

  claim parallel the ADEA analysis.”).

         Age discrimination claims can be proven in one of two ways: with direct evidence of

  discrimination or by establishing a prima facie case of discrimination. Direct evidence is

  evidence that proves the existence of a fact without requiring any inferences. Rowan v.


                                                   5
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 6 of 20. PageID #: 1542




  Lockheed Martin Energy Sys., Inc., 360 F.3d 544, 548 (6th Cir. 2004) citing Manzer v.

  Diamond Shamrock Chems. Co., 29 F.3d 1078 (6th Cir. 1994). This evidence cannot be

  based on vague, ambiguous or isolated remarks. Kozlevcar v. Tom Ahl Buick, Inc., No

  3:05CV07483, 2007 WL 2344782 at *5 (N.D. Ohio Aug 15, 2007). Instead, the evidence

  must require the conclusion that unlawful discrimination was the but-for cause of the

  employer's actions. Pelcha v. MW Bancorp, Inc., 455 F. Supp. 3d 481, 497 (S.D. Ohio 2020),

  aff'd, 984 F.3d 1199 (6th Cir. 2021), opinion amended and superseded, 988 F.3d 318 (6th Cir.

  2021), and aff'd, 988 F.3d 318 (6th Cir. 2021).

         Courts in Ohio hold that “direct” evidence is “smoking gun” evidence “that explains

  itself.” Id. “As such, it offers one principal benefit. If present, an employee avoids the

  burden of presenting evidence of a prima facie case under McDonnell Douglas.” Id. citing

  Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 121, 105 S.Ct. 613, 83 L.Ed.2d 523

  (1985). (“[T]he McDonnell Douglas test is inapplicable where the plaintiff presents direct

  evidence of discrimination.”). “Direct evidence is rare.” Pelcha, 455 F. Supp 3d at 497. See

  Kline v. Tenn. Valley Auth., 128 F.3d 337, 348 (6th Cir. 1997) (“It is the rare situation when

  direct evidence of discrimination is readily available ....”). “ ‘Only the most blatant remarks,

  whose intent could be nothing other than to discriminate on the basis of age,’ satisfy this

  criteria.” Pelcha, 455 F. Supp 3d at 498 quoting Scott v. Potter, 182 F. App'x 521, 526 (6th

  Cir. 2006).

         “To be sufficiently demonstrative of age discrimination, oral or written statements

  must be: (1) made by a decision-maker or by an agent acting within the scope of his or her

  employment; (2) related to the decision-making (termination) process; (3) more than merely


                                                    6
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 7 of 20. PageID #: 1543




  “vague, ambiguous, or isolated”; and (4) made proximate in time to the act of termination.”

  Pelcha, 455 F. Supp 3d at 498 quoting Diebel v. L & H. Res., LLC, 492 F. App'x 523, 527

  (6th Cir. 2012).

         “Comparatively, circumstantial evidence is ‘proof that does not on its face establish

  discriminatory animus, but does allow a fact finder to draw a reasonable inference that

  discrimination occurred.’” Hoffman v. O'Malley, 447 F. Supp. 3d 629, 635 (N.D. Ohio 2020)

  quoting Geiger v. Tower Auto., 579 F.3d 614, 620 (6th Cir. 2009).

         Where a plaintiff is unable to produce direct evidence of discrimination, the court

  must follow the burden-shifting framework articulated by the Supreme Court of the United

  States in McDonnell Douglas Corp. v. Green. Under McDonnell Douglas, once the plaintiff

  succeeds in making a prima facie case of discrimination, the burden shifts to the defendant to

  articulate a legitimate, nondiscriminatory reason for the termination. McDonnell Douglas

  Corp. v. Green, 411 U.S. 792, 802 (1973). If the defendant meets its burden, then the burden

  shifts back to the plaintiff to demonstrate that the defendant’s proffered reason is a pretext.

  Id.

         Although Stircula contends he has produced direct evidence of age discrimination, the

  Court disagrees and finds the statements he relies on do not meet the strict requirements as set

  forth above for direct evidence, but instead require some degree of inference to support

  Stircula’s age discrimination claims.

         Stircula relies entirely on the deposition statements of Jahmal Huggard, a former

  employee of Lowe’s who testified that Crawford told him that older employees “moved too

  slow” (Huggard depo at 85-86), and as regards Stircula in particular, “you can’t teach an old


                                                  7
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 8 of 20. PageID #: 1544




  dog new tricks,” or words to that effect. (Id at 147-49). Huggard further testified that

  Crawford told him he wanted to replace older workers with younger workers due to the fact

  that older workers were too set in their ways and they commanded higher salaries. (See Id at

  146-147).

         Q.    ....I’m saying, based on your observation, would you say that he appeared

         to target older employees in particular?

         Objection

         A.    Like people older or like that seemed to make like a certain dollar

         amount. Ryco wanted to lower our bottom line so we had to – he wanted like

         part-time people who were making less money to bring in so other people

         would come in. And then yeah, the old people that had like more money – like

         I think Frank was making 20 or something and I was making 17.

         These statements by Crawford do not satisfy the direct evidence analysis for multiple

  reasons. First, the only statement that was directed at Stricula was an isolated statement that

  “you can’t teach an old dog new tricks.” But the Ohio Supreme Court has held this statement

  does not constitute direct evidence of age discrimination because it requires some inference.

  See Mauzy v. Kelly Servs., Inc., 1996-Ohio-265, 75 Ohio St. 3d 578, 590, 664 N.E.2d 1272,

  1281. Furthermore, Crawford’s statement that older workers “moved too slow” applied only

  to one other employee, not Stircula, and does not appear to have been a general statement

  made about all older workers. Moreover, these statements all predated Stircula’s termination

  by almost two years, thus, they are not sufficiently proximate in time to Stircula’s termination

  to be direct evidence of age discrimination. Also, Huggard was terminated a year prior to


                                                 8
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 9 of 20. PageID #: 1545




  Stircula’s termination and therefore, they both lack a causal link to Stircula’s termination.

  As a result, the Court will apply the McDonnell/Burdine burden-shifting analysis to Stircula’s

  age discrimination claim.

         According to his Complaint, Stircula alleges he was subject to age discrimination

  when he was required to work Saturdays, despite never having to work on Saturdays per his

  hiring agreement. Stircula contacted the EEOC to ask whether an employer could require

  older workers to work weekends and was told Lowe’s could implement the change so long as

  there was a valid, work-related reason for the change. Stircula then testified that in 2018, it

  was announced that Lowe’s was establishing a companywide policy change that would

  require all employees to work one weekend day on a rotating basis. When he was asked

  about this companywide policy Stircula stated:

         Q    Was there anything discussed in that meeting about changing schedules?

         A Yes.

         Q    Tell me about that.

         A    The -- my gosh. I don't know who brought it up, but they were talking

         about the changes to the schedules. And then I just got involved and I said

         something to the sort of, "I think it's wrong that it was -- that you're changing

         people's schedules that have been here and have been on the same schedule for

         10 years, and that I talked to the EEOC and they said that there had to be a

         good reason for it." And that's basically all I said.

  (Stircula depo pg. 50).

         However when asked subsequently how many Saturdays he actually worked, Stircula


                                                  9
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 10 of 20. PageID #: 1546




  stated that during his entire time at Lowe’s he worked possibly two Saturdays. Once

  possibly in 2018, “I think one was in 2018, but I'm not 100 percent sure I did work that day. I

  just think I did.” (Id at 54). The other Saturday occurred years earlier, before the rotating

  weekend policy was even enacted. (Id at 54-55).

          “An adverse employment action is an action by the employer that constitutes a

  significant change in employment status, such as hiring, firing, failing to promote,

  reassignment with significantly different responsibilities, or a decision causing a significant

  change in benefits.” Regan v. Faurecia Auto. Seating, Inc., 679 F.3d 475, 481 (6th Cir. 2012)

  quoting White v. Baxter Healthcare Corp., 533 F.3d 381, 402 (6th Cir.2008). Here, Stircula

  was unable to confirm he did, in fact, work one Saturday after the policy was enacted.

  Furthermore, he does not allege there was any change in his compensation and admits he was

  quickly returned to his regular schedule. The Court finds this does not rise to the level of a

  significant change in benefits and cannot meet Stircula’s burden to show an adverse

  employment action. In addition, Stircula has failed to offer any evidence that the rotating

  weekend schedule applied solely to older employees and he fails to offer any evidence that

  this policy had a disparate impact on older employees. Therefore, the Court finds Defendants

  are entitled to summary judgment on Stircula’s age discrimination claim based on the rotating

  weekend policy.

         Stircula further alleges that he was denied the opportunity to be hired/promoted to the

  position of Sales Floor Department Supervisor due to the discriminatory animus of Crawford.

  In his Complaint, Stircula alleges he was more qualified and had greater seniority than the

  candidate ultimately hired for the position. Moreover, Defendants failed to interview him for


                                                 10
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 11 of 20. PageID #: 1547




  the position. This was because of Defendants’ discriminatory animus toward older

  employees, according to Stircula.

         To make out a prima facie case of age discrimination based on Lowe’s failure to

  hire/promote Stircula to the Sales Floor Department Supervisor position, Stircula must show

  that (1) he is a member of the protected class; (2) he applied for and was qualified for the

  position; (3) he was considered for and was denied the position; and (4) other employees of

  similar qualifications who were not members of the protected class were hired for the position

  at the time the plaintiff's request for promotion was denied.. Provenzano v. LCI Holdings,

  Inc., 663 F.3d 806, 812–13 (6th Cir. 2011) citing White v. Columbus Metro. Hous. Auth., 429

  F.3d 232, 240 (6th Cir.2005).

         Defendants dispute these allegations and move for summary judgment on this claim,

  contending Stircula has abandoned his failure to hire/promote claim as his Brief in Opposition

  does not address this claim with any argument or authority. Alternatively, Stircula did not get

  the position because he never applied for it. Defendants describe the position as Sales Floor

  Department Supervisor position that was created in 2018. Stircula stated in his deposition

  that he asked Crawford that if he, Crawford, learned anything about the position to let Stircula

  know as Stircula would like to apply. Crawford indicated he would get back to Stircula about

  the position. Crawford left for a company meeting in Las Vegas and when he returned the

  position was already filled. (Stircula depo. pg. 110).

         Here, Stircula cannot meet his prima facie burden because he cannot show he applied

  for the position. When he was asked at his deposition if he knew that in order to apply

  internally for a position it had to be done online, Stircula responded “yes.” (Id at 113).


                                                 11
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 12 of 20. PageID #: 1548




  Stircula never applied for the position.

            Q   Okay. And you didn't apply for it, we can agree on that.

            A   I didn't know that it was up for bid, yes.

            Q   We can agree that you didn't apply for it, correct?

            A   Correct.

  (Stircula depo pg. 121).

            Lowe’s hired a candidate that undisputedly applied online for the position. Stircula in

  response contends that he was awaiting more information from Crawford as the position had

  not yet been officially posted but, after waiting months with no news for Crawford, Stircula

  learned the position was filled by someone substantially younger with far less relevant work

  experience than himself. However, he never checked online to see if the position had been

  posted.

            As the Sixth Circuit instructs, “[i]ssues adverted to in a perfunctory manner,

  unaccompanied by some effort at developed argumentation, are deemed waived..” See

  Barany-Snyder v. Weiner, 539 F.3d 327, 331 (6th Cir. 2008) (citation and internal quotation

  marks omitted). Stircula put forward no developed argument on this Failure to Hire/Promote

  claim. Because Stircula does not provide argument or evidence in opposition to Defendant’s

  Motion for Summary Judgment on Stircula’s Failure to Hire/Promote claim, he has waived

  this claim. Alternatively, because he failed to show by competent evidence that he applied

  for the position, which is a necessary element of a prima facie claim, Defendants are entitled

  to summary judgment on this claim.




                                                    12
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 13 of 20. PageID #: 1549




  Wrongful Termination

         According to Stircula’s Complaint, he was working on February 8, 2019, when a

  security alarm sounded as a customer attempted to exit the Bedford Heights store. The

  cashier asked the exiting customer to show her the receipt but the customer refused and

  became belligerent. Stircula was working just a few feet from the cashier and observed the

  exchange between the cashier and the customer. Believing the customer was going to strike

  the cashier, Stircula approached the customer but the customer pushed Stircula away and

  exited the store. Stircula told a fellow employee to contact the Loss Prevention Agent while

  Stircula followed the customer out the door, intending to get the customer’s license plate

  number. Another employee told Stircula to stop following the customer and Stircula returned

  to the store. Crawford asked Stircula to prepare an incident report. One week later, Crawford

  terminated Stircula’s employment with Lowe’s.

         According to Defendants, Stircula was terminated for the February 2019 encounter

  with a customer because it was in clear violation of Lowes’ policies.1 Defendants contend

  that Stircula put himself between the alleged shoplifter and the doorway and put his hands on

  the customer while attempting to take the package, albeit unsuccessfully. The Loss

  Prevention Agent, Christopher Barna, testified that he was on his unpaid lunch break but

  when he returned he saw part of the incident on a surveillance camera but did not have

  sufficient evidence to detain the customer per Lowe’s protocols. He reported the incident to

  Lowe’s District Asset Protection Operations Manager, Angela Williams, who began an


  1
         There is some discrepency about when the incident occurred; whether it was on
         February 12, 2019 or February 8, 2019. The exact date of the incident is
         immaterial to the Court’s analysis.

                                                13
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 14 of 20. PageID #: 1550




  investigation. Williams determined that Stircula improperly attempted to detain the customer

  based on employee eyewitness testimony and surveillance camera footage of the incident.

  This was a direct violation of Lowe’s policies, which expressly state that an employee may

  “not under any circumstances attempt to physically detain or chase a suspected

  shoplifter.” (Crawford and Williams declarations ¶ 9). Williams, in conjunction with Lowes’

  District Manager, the Regional Asset Protection Manager and Area HR Business Partner, all

  agreed it warranted terminating Stircula. Crawford then informed Stircula of his termination.

         “A plaintiff establishes his prima facie case by showing that (1) he is a member of a

  protected group, (2) he was qualified for the position in question, (3) his employer took an

  adverse employment action against him, and (4) there are “circumstances that support an

  inference of discrimination.” Willard v. Huntington Ford, Inc., 952 F.3d 795, 808 (6th Cir.

  2020) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510, 122 S.Ct. 992, 152 L.Ed.2d 1

  (2002)). “Relevant here, such circumstances include when the employer replaced the

  plaintiff with a younger employee and when the employer ‘treated similarly situated,

  non-protected employees more favorably.’” Willard, 952 F.3d at 808 citing Mickey v.

  Zeidler Tool & Die Co., 516 F.3d 516, 521–22 (6th Cir. 2008). The plaintiff's burden to

  establish a prima facie case is light, one “easily met” and “not onerous.” Provenzano, 663

  F.3d at 813. “The sole function of the prima facie stage of the burden-shifting framework is

  to raise a rebuttable presumption of discrimination by eliminat[ing] the most common

  nondiscriminatory reasons for the [employer's treatment of the plaintiff], such as the plaintiff

  is unqualified for the position or not a member of the protected group.” Willard, 952 F.3d at

  808.


                                                 14
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 15 of 20. PageID #: 1551




         The parties do not dispute the first three factors. Stircula was sixty-five years old

  when he was terminated. He was qualified for his position as he had been an employee with

  Lowe’s for over twenty years and he was terminated.

         Stircula alleges he was replaced by a younger employee. When questioned if someone

  was hired to replace Stircula, Crawford could not recall specifically, but stated :

  Q.     And who replaced Mr. Stircula upon his termination?

  A.     I'm trying to -- I don't recall who moved into that position. I think -- I don't recall. I

         specifically don't recall who moved into that position.

  Q.     Would it have been Marta Piotrowska?

  A.     I thought Marta was already a specialist. But I do recall it was somebody that was

         already on the Pro Team in a CSA position. We just moved them to a specialist

         position. That could have been Marta. It could have been Edweena. I don't recall

         which one of them we moved into the specialist position.

  Q.     But it would have been Marta or Edweena?

   A.    Yes.

  (Crawford depo. Pg 86).

         Marta Piotrowska was promoted four months prior to Stircula’s termination so

  Stircula contends, by process of elimination, it must have been Edweena Goodman, who was

  under fifty years old at the time, making her substantially younger than Stircula under

  applicable Sixth Circuit law. See Grosjean v. First Energy Corp., 349 F.3d 332, 336 (6th

  Cir. 2003). (“ Age differences of ten or more years have generally been held to be sufficiently

  substantial to meet the requirement of the fourth part of an age discrimination prima facie


                                                  15
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 16 of 20. PageID #: 1552




  case.”).

         Defendants contend they divided Stircula’s duties amongst existing employees and the

  evidence they point to is Crawford’s deposition transcript at page 76 of his deposition.

  However, in that portion of his deposition he is being questioned on who applied and who

  was hired for the Floor Sales Manager Position, not Stircula’s vacated position. Thus, they

  have not disputed Stircula’s evidence that he was replaced by a younger employee.

  Moreover, even if Stircula were replaced by an in-house employee, Crawford’s deposition

  testimony supports the conclusion that the in-house employee was promoted to Stircula’s

  position rather than his duties having been divvied up between existing employees.

         Once Stircula has satisfied his burden to show a prima facie case of age

  discrimination, the burden shifts to Defendants to articulate a legitimate, non-discriminatory

  reason for the adverse action. Here, Defendants have met their burden to show Stircula was

  terminated for a clear violation of Lowe’s policy prohibiting employees from physically

  confronting customers suspected of shoplifting and from pursuing alleged shoplifters out of

  the store. Video evidence, employee eyewitness statements and even Stircula’s concessions

  in his own testimony verify that Stircula violated Lowe’s policies by attempting to block and

  pursue a suspected shoplifter. Lowe’s Employee Resource Guide states that an employee is

  subject to immediate termination for “attempting to detain, block or make physical contact

  with a customer by non LPS/LPM employees (e.g. pursuing a suspected shoplifter out of the

  store).” (ECF # 34-4 pg. 76).

         Once Defendants have satisfied their burden, it falls on Stircula to show by competent

  evidence that this stated reason for his termination was pretext. “A plaintiff can refute the


                                                 16
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 17 of 20. PageID #: 1553




  legitimate, nondiscriminatory reason that an employer offers to justify an adverse

  employment action ‘by showing that the proffered reason (1) has no basis in fact, (2) did not

  actually motivate the defendant's challenged conduct, or (3) was insufficient to warrant the

  challenged conduct.’” Wexler v. White's Fine Furniture, Inc., 317 F.3d 564, 576 (6th Cir.

  2003) quoting Dews v. A.B. Dick Co., 231 F.3d 1016, 1021 (6th Cir.2000).

         Stircula points to the testimony of Huggard, wherein Huggard attests he engaged in

  the same behavior as Stircula in following shoplifters out of the store but was not terminated

  by Lowe’s. “The third category of pretext consists of evidence that other employees,

  particularly employees outside the protected class, were not disciplined even though they

  engaged in substantially identical conduct to that which the employer contends motivated its

  discipline of the plaintiff.” Moffat v. Wal-Mart Stores, Inc., 624 F. App'x 341, 347 (6th Cir.

  2015). Huggard declares that employees regularly followed suspected shoplifters out of the

  store to get their license plate numbers but were not disciplined. (Huggard dec. ¶15-16). He

  further declares that supervisors at Lowe’s verbally chastised employees who did not follow

  suspects out of the store. (Id at 17). Huggard is also under 40 years old.

         Finally, Huggard declares he was often asked to assist Loss Prevention Employees in

  apprehending suspected shoplifters outside the store and Huggard physically escorted them

  into the building despite not being a Loss Prevention Agent. (Id at 21-22). This was with the

  full knowledge of Crawford. Yet he was not disciplined.

         In short, Huggard’s testimony creates a genuine issue of fact as to pretext and

  therefore, Defendants are not entitled to summary judgment on Plaintiff’s Age Discrimination

  for Wrongful Termination claim.


                                                17
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 18 of 20. PageID #: 1554




          Defendants argue that Stircula was not similarly situated to Huggard or the other

  employees he cites as evidence he was treated more harshly. To demonstrate that a co-worker

  is similarly situated, "the plaintiff and the employee with whom the plaintiff seeks to compare

  himself or herself must be similar in all of the relevant aspects." Ercegovich v. Goodyear Tire

  & Rubber Co.,154 F.3d 344, 352 (6th Cir. 1998) (emphasis added).

          Jahmal Huggard was a Pro Services Specialist like Stircula and testified on deposition

  he grabbed shoplifters several times but was never disciplined for it.

  Q.    You physically put your hands on a shoplifter?

  A. Yeah.

  Q.    When did you do that?

  A.    A few times, like the year that I got fired or the year before. No, the year before.

   Q.   What exactly did you do?

  A.    Just grabbed his arm and walked him inside.

  (Huggard depo. Pg. 50.)

          Huggard was supervised the last year of his employment by Crawford. Huggard was

  in his thirties when he was terminated later for an unrelated issue. Thus, he can show he was

  similarly situated in all relevant respects to Stircula, was outside the protected class, engaged

  in similar conduct, but was not terminated.

          Defendants further argue that Huggard and Stircula were not similarly situated

  because Huggard was instructed to help the Loss Prevention Agent apprehend shoplifters

  while Stircula was not, but Defendants point to no authority in the Employee Handbook that

  permits a non-Loss Prevention Agent from doing so. Thus, Stircula has met his burden to


                                                  18
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 19 of 20. PageID #: 1555




  show pretext.

         While Defendants further allege Stircula’s termination was via a committee decision,

  it is undisputed that Crawford played a role in that decision. Crawford informed Stircula of

  the termination decision and discussed the termination decision and the reasons for it with

  Stircula (ECF # 37-13). Crawford provided information to the committee that made the

  decision to terminate Stircula. Crawford had the authority to terminate employees on his

  own. Angela Williams, Loss Prevention Manager at Lowe’s at the time of this incident,

  testified that Crawford was involved in the decision to terminate Stircula. (Williams depo. pg

  47.) Thus, there are genuine issues of fact regarding Stircula’s termination that must be

  determined by a jury.

  Retaliation

         In opposition to Defendants’ Motion for Summary Judgment, Stircula states in the

  Facts section of his brief that he was retaliated against for complaining to the EEOC.

  However, in the Standard of Review and Argument section Stircula concentrates solely on the

  his Age Discrimination claim and does not even mention his Retaliation claim. As the Court

  previously cited, the Sixth Circuit instructs, “[i]ssues adverted to in a perfunctory manner,

  unaccompanied by some effort at developed argumentation, are deemed waived..” See

  Barany-Snyder v. Weiner, 539 F.3d 327, 331 (6th Cir. 2008) (citation and internal quotation

  marks omitted). Stircula put forward no developed argument on the issue of retaliation.

         Thus, the Court need not consider Stircula’s Retaliation claim and Defendants are

  entitled to judgment in their favor accordingly.

         Therefore, for the foregoing reasons, the Court grants, in part, Defendants’ Motion for


                                                 19
Case: 1:19-cv-01788-CAB Doc #: 39 Filed: 09/09/21 20 of 20. PageID #: 1556




  Summary Judgment on Plaintiff’s Age Discrimination claim for a change to his work

  schedule and Failure to Hire/Promote; grants summary judgment for Defendants on Plaintiff’s

  Retaliation claim but denies summary judgment on his Age Discrimination claim for

  wrongful termination.

         IT IS SO ORDERED.

                                      /s/Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      Senior United States District Judge




                                              20
